Citation Nr: 1547293	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1951 to July 1955 with additional unverified periods of service in the Air National Guard and the Army Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 1157 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim of service connection for tinnitus.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1   (1999); 38 C.F.R. § 3.303(a).

On October 2012 VA audiological evaluation, tinnitus was diagnosed.  While the Veteran's DD Form 214 shows he served as a quartermaster, service personnel records show that he also served as an assault boat coxswain and he has reported that he was exposed to firearms, military equipment, explosions and aircraft equipment noise.  In the September 2014 statement of the case (SOC), the AOJ conceded that exposure to hazardous levels of noise was consistent with the Veteran's military occupations of quartermaster and seaman with service aboard an attack transport ship and amphibious assault ship.  What remains necessary to establish service connection for the tinnitus is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis of tinnitus.

On October 2012 VA audiological evaluation, the Veteran reported constant buzzing in both ears and indicated that it began during service in 1951.  The examiner opined that the Veteran's tinnitus is at least as likely as not a result of military noise exposure based on the types of noise he was exposed to and when it started.  In an October 2012 addendum opinion, a consulting physician opined that it is less likely than not that the Veteran's tinnitus is related to service because his listed military occupational specialty (MOS) is inconsistent with noise and there is no evidence of tinnitus in the record.  Notably, this provider did not acknowledge the Veteran's lay statements regarding noise exposure in service and when his tinnitus had its onset (and was unaware that the AOJ has now conceded that the Veteran was exposed to hazardous levels of  noise in service). 

The Veteran reports he began experiencing tinnitus in service and that it has persisted since.  He is competent to report experiencing tinnitus, as it is a disability eminently capable of lay observation by the person experiencing it.  His statements are considered forthright and credible.  One method of substantiating a claim of service connection for a disability/showing a nexus between a current disability and service is by showing that the disability had its onset in service, and has persisted since.  Significantly, the October 2012 VA examiner (who expressed familiarity with the entire record) indicated that it is at least as likely as not that the Veteran's tinnitus is related to service.  Accordingly, the Board finds that competent and probative evidence supports the Veteran's claim, and concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 


REMAND

On October 2012 VA audiological evaluation, the examiner indicated that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his service because he worked around noise while serving.  However, in a later portion of the examination report, the examiner notes "I am unable to determine if his military career was more likely than not the cause of any of his hearing loss . . . ."  It is unclear whether this examiner found that the Veteran's hearing loss is related to service, and the AOJ requested an addendum opinion.  The October 2012 addendum opinion received indicates that the Veteran's hearing loss is less likely than not related to his service because his MOS is inconsistent with noise and there is no evidence of hearing loss in the "c-file" (evidently indicating there is no evidence of hearing loss in the Veteran's STRs).  However, this opinion does not reflect consideration of the Veteran's statements regarding his exposure to noise in service (and obviously, given the chronology, did not include consideration of the AOJ's ultimate finding that the Veteran was exposed to hazardous levels of noise in service.

An August 2014 VA examination produced unreliable results and did not include an opinion regarding the etiology of the Veteran's hearing loss.  The report cites to prior VA audiological evaluations in April 2011 and May 2013, and noting that the May 2013 examination was unavailable for review.  The Board's own review of the record found that the May 2013 VA audiological evaluation is available for review; however, the April 2011 examination does not appear to be associated with the record.  On remand all pertinent VA treatment records outstanding must be secured, and thereupon adequate medical opinion must be sought.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record any outstanding records of all evaluations and treatment the Veteran has received for bilateral hearing loss, to specifically include the report of the April 2011 VA audiological evaluation.  He must assist in the matter by identifying the providers and submitting releases for VA to secure any private records identified.

 2.  The AOJ should thereafter arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral hearing loss, and specifically whether it is related to his service/exposure to hazardous levels of noise therein.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that respond to the following:

Please identify the most likely etiology for the Veteran's bilateral hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the hazardous levels of noise to which he was exposed in service?  If not, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions. 

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


